                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

KEVIN J. BATES,                           )
                                          )
                    Petitioner,           )                  8:18CV322
                                          )
             v.                           )
                                          )
SCOTT R. FRAKES,                          )      MEMORANDUM AND ORDER
                                          )
                    Respondent.           )
                                          )


        This is a habeas corpus case. After this case became ripe with the completion of
the briefing process, today I discovered that the Honorable James E. Doyle, IV was the
state trial judge who tried Mr. Bates’ criminal case. Pursuant to 28 U.S.C. § 455(a), my
impartiality might reasonably be questioned because of my recent discussions with
Judge Doyle regarding a significant matter unrelated to this case.1

       IT IS ORDERED that the clerk's office shall randomly assign a new judge to this
case and request a reassignment order from the Chief Judge. The chief pro se staff
attorney will assist the judge to whom the case is reassigned if requested to do so.

      DATED this 21st day of May, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




      1
        When I left the practice of law in 1987, Judge Doyle was one of my law partners.
That fact alone would not cause me to recuse myself. It is the recency and substance of
my discussions with the judge that cause me to recuse myself.
